Examiner’s Comment
An examiner’s comment and/or amendment to the record appears below.  

Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

General Information
Applicant’s amendment to the specification received 04/14/2022 and amendment to the reproductions received 04/28/2022 overcome the objections of the prior office action and have been withdrawn.  

The application is now in condition for allowance.

Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        04/29/2022